Citation Nr: 0725678	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
lumbar spine disorder status post-L5-S1 discectomy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from July 1983 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An August 2003 rating decision granted service 
connection for the lumbar spine disorder with an initial 0 
percent (e.g., noncompensable) rating, effective August 2003, 
the first month following the veteran's separation from 
active service.  See 38 C.F.R. § 3.400 (2006).  The veteran 
submitted a timely January 2004 notice of disagreement (NOD) 
with that initial evaluation.  A September 2004 rating 
decision granted an initial 10 percent rating, effective 
retroactively to August 2003, and the veteran continued his 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran also submitted a timely October 2004 NOD with the 
September 2004 decision, and a statement of the case (SOC) 
was issued in July 2005.  The veteran's timely substantive 
appeal (VA Form 9) was received by the RO in October 2005, 
and the claims file apparently shows that as the perfected 
appeal currently before the Board.  See 38 C.F.R. §§ 20.200, 
20.201 (2006).

But the claims file also shows that, in response to the 
veteran's January 2004 NOD, the RO issued the September 2004 
rating decision and the SOC on the same day, September 13, 
2004.  This SOC has a Post-It note on it to the effect, "Not 
Perfected".  The veteran, however, responded to the SOC with 
a statement (VA Form 21-4138) that specifically referenced 
the September 13, 2004, SOC and stated that he continued to 
disagree with the August 2003 rating decision as it related 
to his lumbar spine, as well as other determinations which 
were subsequently resolved to his satisfaction.  The date 
stamp on the front of the Form 21-4138 shows the RO received 
it on October 8, 2004, while a stamp on the rear of the form 
shows October 12, 2004.  Either one is within 60 days of the 
SOC, but it appears that October 8, 2004, is the actual date, 
as the veteran's brief statement in support of his continued 
disagreement is also date stamped October 8, 2004.  The RO 
apparently treated it as a NOD related to the September 2004 
rating decision. Though the veteran referenced the SOC; but 
the Board, however, discerns no clear or apparent reason why 
the veteran's October 2004 VA Form 21-4138 was not accepted 
in lieu of a VA Form 9.  In any event, the Board does so.

A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2006).  So just as a liberal standard is 
applied in determining whether a communication constitutes a 
valid NOD, the same holds true for determining whether a 
formal appeal has been perfected - especially since VA's 
adjudication process as a whole is repeatedly touted as 
veteran friendly, pro claimant, and non-adversarial.  
The communication in question must at least refer to the SOC 
in question and be in terms that can be reasonably construed 
as expressing a desire for appellate review.  The language 
and tone of the veteran's October 2004 statement clearly meet 
this standard.  See Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

First, as mentioned, the veteran's October 2004 statement 
specifically referenced the September 2004 SOC-he did not 
even mention the September 2004 rating decision.  Second, he 
specifically asserted that his lumbar spine disorder had 
increased in severity, including manifestation of 
neurological symptomatology.  This a specific assertion that 
directly disputes the SOC.  The Board will not hold the 
absence of precise technical terms against him, as again the 
VA system is pro-claimant and - at this stage of the 
process, also non-adversarial.  See Durr v. Nicholson, 400 
F.3d 1375, 1380 (Fed. Cir. 2005) (pro se pleadings are to be 
liberally construed).  Thus, the Board finds that his October 
2004 letter was sufficient to serve as a substitute VA Form 9 
and perfect his appeal at that stage of the proceedings, 
rather than in 2005.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2006).  The significance of this finding is explained below.

For the reasons stated below, unfortunately, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

When the August 2003 rating decision was issued, the spine 
rating criteria had undergone their initial change, which was 
effective September 23, 2002.  See 67 Fed. Reg. 54,345, 
54,349, August 22, 2002.  This change, however, only affected 
the way intervertebral disc syndrome was rated.  See 
38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).  The other 
criteria related to spine disorders were not impacted.  Id.; 
see 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5291, 5292, 5295 
(2002), which address either spine limitation of motion (LOM) 
or LOM and arthritic symptoms.  The current spine rating 
criteria were effective as of September 26, 2003, which-of 
course was prior to issuance of the SOC.  But while the 
veteran's NOD was dated and received after the effective date 
of the current spine rating criteria, he appealed a rating 
decision based on the criteria in effect prior to that date.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

The August 2003 rating decision assigned the veteran's 
initial rating on the basis of arthritis due to trauma, 
38 C.F.R. § 4.71a, DC 5010, which is rated as degenerative 
arthritis shown by X-ray.  See id., DC 5003 (2006).  DC 5003 
rates arthritis on the basis of LOM, unless there is any LOM 
is noncompensable.  The September 2003 SOC only set forth the 
cite of DC 5010 and that it was rated as arthritis, 
degenerative.  It did not set forth the provisions of DC 
5003, or the DCs that rated spine LOM in effect at that time.  
The rating decision listed what appears to be the criterion 
in DC 5292 (2002) for spine LOM, it did not specifically 
reference that DC.  Even though the veteran apparently had 
noncompensable LOM, he still was entitled to be informed of 
the criteria his initial rating was based on.

This oversight was compounded by the fact that the September 
2004 rating decision granted the compensable rating of 10 
percent on the basis of the current rating criteria, without 
any apparent consideration of the prior criteria.  See 
38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  And the July 2005 
Supplemental SOC (SSOC) only included the current criteria.  
As a result of the error related to not recognizing the 
veteran's substitute VA Form 9, he was not informed that the 
prior rating criteria for rating spine LOM were still in 
play.  The Board is not at liberty to find this error 
harmless, as it precluded the prospect of a maximum rating of 
40 percent for severe lumbar spine LOM, which impacted the 
veteran's ability to fully advocate why he may be entitled to 
a higher rating.  Further, the RO did not consider the prior 
criteria in reviewing his claim during the appeal period, 
which means the Board is precluded from doing so at this 
stage.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall issue the veteran and 
his representative a SSOC which includes 
the spine rating criteria in effect prior 
to September 26, 2003, and allow them an 
opportunity to respond.

2.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained, 
bearing in mind that he is entitled to a 
"staged rating" where applicable.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



